COMMON STOCK SHARE EXCHANGE AGREEMENT
 
This Common Stock Share Exchange Agreement (this “Agreement”) is entered into as
of May 29, 2013, by and between First PacTrust Bancorp, Inc., a Maryland
corporation (the “Company”), and TCW Shared Opportunity Fund V, L.P., a Delaware
limited partnership (“SHOP V Fund”).
 
RECITALS
 
A.           SHOP V Fund is, as of the date hereof, the record and/or beneficial
owner of (i)  523,195 shares of the Company’s common stock, par value $0.01 per
share (“Voting Common Stock”), (ii) 1,044,579 shares of the Company’s Class B
Non-Voting Common Stock (the “Non-Voting Common Stock” and together with the
Voting Common Stock, the “Common Stock”) and (iii) a warrant (the “Warrant”) to
purchase 240,000 shares of Non-Voting Common Stock or, to the extent provided
therein, shares of Voting Common Stock in lieu of Non-Voting Common Stock.
 
B.           SHOP V Fund initially became a beneficial owner of shares of Voting
Common Stock, Non-Voting Common Stock and the Warrant in connection with a
private placement of such securities by the Company in a transaction exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), which was completed on November 1, 2010 (the “Private
Placement”).  At the time of the Private Placement, a controlling interest in
TCW Asset Management Company (“TAMCO”), the investment manager to SHOP V Fund,
was held by Société Générale (“SocGen”), a foreign banking organization.  In
order to prevent SHOP V Fund from being considered a bank holding company under
the Bank Holding Company Act of 1956, as amended (the “BHCA”), the number of
shares of Voting Common Stock it purchased in the Private Placement was limited
to 4.99% of the total number of shares of Voting Common Stock outstanding
immediately following the Private Placement.  As a result, in the Private
Placement, SHOP V Fund purchased 432,247 shares of Voting Common Stock and
1,036,156 shares of Non-Voting Common Stock (the “Initial SHOP V Fund Non-Voting
Shares”) and the Warrant.  The shares of Non-Voting Common Stock acquired by
SHOP V Fund subsequent to the Private Placement and through the date hereof were
issued to SHOP V Fund by the Company in transactions registered under the
Securities Act pursuant to the Company’s Dividend Reinvestment Plan (the
“DRIP”).  All shares of Non-Voting Common Stock acquired by SHOP V Fund
subsequent to the Private Placement through the DRIP, whether before, on or
after the date of this Agreement, are referred to herein as the “Subsequent SHOP
V Fund Non-Voting Shares.”  The Initial SHOP V Fund Non-Voting Shares, the
Subsequent SHOP V Fund Non-Voting Shares and any shares of Non-Voting Common
Stock acquired by SHOP V Fund upon exercise of the Warrant (the “SHOP V Fund
Non-Voting Warrant Shares”) are collectively referred to herein as the “SHOP V
Fund Non-Voting Shares.”
 
C.           In February 2013, SocGen sold its controlling interest in SHOP V
Fund.  As a result, SHOP V Fund has represented herein to the Company that SHOP
V Fund’s ownership of the Voting Common Stock can now exceed 4.99% of the total
number of shares of Voting Common Stock outstanding without causing SHOP V Fund
to be considered a bank holding company under the BHCA.
 
D           The Company and SHOP V Fund desire to enable SHOP V Fund to exchange
the SHOP V Fund Non-Voting Shares from time to time for shares of Voting Common
Stock (such additional shares of Voting Common Stock are referred to below as
the “Exchange Shares”), upon the terms and subject to the conditions set forth
below.
 
AGREEMENT
 
In consideration of the mutual covenants and agreements contained in this
Agreement, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
SHARE EXCHANGE AND ISSUANCE
 
Section 1.1  Share Exchange.  SHOP V Fund may from time to time exchange all or
any portion of the SHOP V Fund Non-Voting Shares on a share-for-share basis for
Exchange Shares, provided that immediately following each such exchange, the
number of shares of Voting Common Stock beneficially owned by SHOP V Fund does
not exceed 9.99% of the total number of shares of Voting Common Stock
outstanding, and provided further that such exchange would not otherwise cause
SHOP V Fund to control the Company for purposes of the BHCA or the Change in
Bank Control Act of 1978, as amended.  Any such exchange may be effected by the
delivery to the Company by TAMCO or Crescent Capital Group LP, the sub-adviser
to SHOP V Fund appointed by TAMCO and TCW (SHOP V) LLC, the general partner of
SHOP V Fund, or (at SHOP V Fund’s direction) by such other record holder of the
SHOP V Fund Non-Voting Shares to be exchanged if SHOP V Fund is not the record
holder of such shares, of a Request for Exchange in substantially the form
attached hereto as Exhibit A, together with the certificate(s) representing the
SHOP V Fund Non-Voting Shares to be exchanged (if such shares are represented by
certificates), duly endorsed for transfer to the Company and such other
documents as the Company or its transfer agent shall deem necessary or
appropriate.  The rights of SHOP V Fund to exchange SHOP V Fund Non-Voting
Shares for Exchange Shares pursuant to this Agreement shall at all times be
subject to the availability under the Company’s charter of authorized shares of
Voting Common Stock that would be issued in connection with such exchange;
provided, that the Company shall reserve for issuance a sufficient number of
shares of Voting Common Stock as will enable SHOP V Fund to exchange all of the
SHOP V Fund Non-Voting Shares for Exchange Shares.
 
Section 1.2  Issuance of Shares of Voting Common Stock.  Upon receipt of a
Request for Exchange, together with the appropriate stock certificate(s), if
any, and such other documentation as shall have been requested by the Company,
the Company shall cause its transfer agent to issue in the name of SHOP V Fund,
or in the name of such other record holder of the shares surrendered for
exchange if SHOP V Fund is not the record holder of such shares, one Exchange
Share for each SHOP V Fund Non-Voting Share requested to be exchanged.  If the
certificate(s), if any, delivered representing SHOP V Fund Non-Voting Shares to
be exchanged represent a greater number of shares than the number for which such
exchange has been requested, the Company shall instruct its transfer agent to
reissue in the name of SHOP V Fund, or in the name of such other record holder
of the shares surrendered for exchange if SHOP V Fund is not the record holder
of such shares, a new stock certificate representing the number of shares of
Non-Voting Common Stock which have not been so exchanged, unless SHOP V Fund or
such other record holder (at SHOP V Fund’s direction) requests that such shares
be reissued in uncertificated form.  At the option of SHOP V Fund or such other
record holder (acting at SHOP V Fund’s direction), the Exchange Shares to be
issued hereunder may be issued in certificated or uncertificated form.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Section 2.1  Existence and Power.  The Company is duly organized and validly
existing under the laws of the State of Maryland and has all requisite corporate
power and authority to enter into and perform its obligations under this
Agreement.
 
Section 2.2  Capitalization.  The authorized capital stock of the Company
consists of (a) 200,000,000 shares of Common Stock, of which, as of March 31,
2013 (the “Capitalization Date”), 10,853,290 shares of Voting Common Stock
(other than shares held in treasury) are issued and outstanding and 1,112,188
shares of Non-Voting Common Stock are issued and outstanding and (b) 50,000,000
shares of preferred stock, par value $0.01 per share, of which 32,000 are issued
and outstanding and designated “Senior Non-Cumulative Perpetual Preferred Stock,
Series A.”  As of the Capitalization Date, there were 525,879 shares of Common
Stock reserved for issuance upon exercise of stock options granted by the
Company (the “Company Options”). As of the Capitalization Date, except pursuant
to (i) this Agreement; (ii) outstanding warrants to purchase, in the aggregate,
4,248,360 shares of Common Stock; (iii) the Company Options; and (iv) the
Agreement and Plan of Merger, dated as of August 21, 2012, by and among the
Company, Beach Business Bank and The Private Bank of California, there are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued capital stock or other securities of the
Company, or otherwise obligating the Company to issue, transfer, sell, purchase,
redeem or otherwise acquire any such securities.

 
 

--------------------------------------------------------------------------------

 

Section 2.3  Binding Obligation.  This Agreement is a valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.
 
Section 2.4  Valid Issuance.  The Exchange Shares to be issued pursuant to this
Agreement have been duly authorized by all necessary corporate action on the
part of the Company, and when issued pursuant to this Agreement, will be validly
issued, fully paid and non-assessable.
 
Section 2.5  Non-Contravention.  The execution, delivery and performance of this
Agreement by the Company and the consummation of the transactions contemplated
hereby will not: (i) result in a violation of the charter or bylaws of the
Company, (ii) conflict with, result in a breach or violation of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any rights of termination, suspension,
amendment, acceleration or cancellation, under any agreement, contract,
commitment, instrument, lease, note, mortgage, indenture, license or other
obligation to which the Company is a party or by which any property or asset of
the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to the Company or by
which any property or asset of the Company is bound or affected, except, in the
case of (ii) or (iii) above, where there would not be a material adverse effect
on the ability of the Company to perform its obligations under this Agreement
and consummate the transactions contemplated hereby.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SHOP V FFUND
 
Section 3.1  Existence and Power.  SHOP V Fund is duly formed and validly
existing under the laws of the State of Delaware and has all requisite corporate
power and authority to enter into and perform its obligations under this
Agreement.
 
Section 3.2  Binding Obligation.  This Agreement is a valid and binding
obligation of SHOP V Fund, enforceable against it in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.
 
Section 3.3  Non-Contravention.  The execution, delivery and performance of this
Agreement by SHOP V Fund and the consummation of the transactions contemplated
hereby will not: (i) result in a violation of the organizational documents of
SHOP V Fund, (ii) conflict with, result in a breach or violation of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any rights of termination,
suspension, amendment, acceleration or cancellation, under any agreement,
contract, commitment, instrument, lease, note, mortgage, indenture, license or
other obligation to which SHOP V Fund is a party or by which any property or
asset of SHOP V Fund is bound or affected or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to SHOP V Fund or by
which any property or asset of SHOP V Fund is bound or affected, except, in the
case of (ii) or (iii) above, where there would not be a material adverse effect
on the ability of SHOP V Fund to perform its obligations under this Agreement
and consummate the transactions contemplated hereby.
 
Section 3.4  Ownership.  As of the date hereof, SHOP V Fund is the record and/or
beneficial owner of 523,195 shares of Voting Common Stock, 1,044,579 shares of
Non-Voting Common Stock and the Warrant.  All of Initial SHOP V Fund Non-Voting
Shares were acquired by SHOP V Fund in connection with the Private Placement and
all of the Subsequent SHOP V Fund Non-Voting Shares were, or will be, acquired
by SHOP V Fund pursuant to the DRIP.  The SHOP V Fund Non-Voting Shares to be
exchanged by SHOP V Fund for Exchange Shares pursuant to this Agreement will be,
prior to such exchange, free and clear of any lien, claim, security interest,
charge or other encumbrance and the Company will receive in connection with such
exchange valid title to such shares free and clear of any lien, claim, security
interest, charge or other encumbrance.  SHOP V Fund does not have an agreement,
arrangement or understanding with any person (other than the Company) to
acquire, dispose of or vote any securities of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.5  Securities Law Representations.  SHOP V Fund is acquiring the
Exchange Shares for its own account and not with a view to the distribution
thereof in violation of the Securities Act, and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder.  SHOP V
Fund understands that (i) the Exchange Shares have not been registered under the
Securities Act or any state securities laws, by reason of their issuance by the
Company in a transaction exempt from the registration requirements thereof and
(ii) the Exchange Shares may not be sold unless such disposition is registered
under the Securities Act and applicable state securities laws or is exempt from
registration thereunder (including as contemplated by Article IV). SHOP V Fund
represents that it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D under the Securities Act).
 
Section 3.6  Non-Bank Holding Company Status; No Regulatory Approvals
Required.  Neither SHOP V Fund nor any company or other person controlling or
otherwise affiliated with SHOP V Fund is a bank holding company under the BHCA,
and the ownership by SHOP V Fund of 5.0% or more of the outstanding shares of
Voting Common Stock will not cause SHOP V Fund or any company or other person
controlling or otherwise affiliated with SHOP V Fund to be considered a bank
holding company under the BHCA Act.  Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby, including without
limitation any exchange of shares pursuant to Article I of this Agreement,
requires any notice or other filing with, or the obtainment of any approval or
non-objection from, any bank regulatory or other governmental authority with
respect to SHOP V Fund, other than any filing that may be required by SHOP V
Fund pursuant to Section 13(d) or 13(g) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the SEC thereunder.
 
ARTICLE IV
 
ADDITIONAL SECURITIES LAW CONSIDERATIONS
 
The issuance of the Exchange Shares is intended to be exempt from registration
under the federal securities laws pursuant to Section 3(a)(9) of the Securities
Act.  Since SHOP V Fund has held the Initial SHOP V Fund Non-Voting Shares for
the minimum holding period for restricted securities under SEC Rule 144(d), and
since all of the Subsequent SHOP V Fund Non-Voting Shares were, or are expected
to be, issued to SHOP V Fund in transactions registered under the Securities
Act, it is expected that all of the Exchange Shares issued to SHOP V Fund
pursuant to this Agreement in exchange for the Initial SHOP V Fund Non-Voting
Shares and the Subsequent SHOP V Fund Non-Voting Shares may be sold by SHOP V
Fund without registration under the federal securities laws.  In addition, to
the extent any SHOP V Fund Non-Voting Warrant Shares are acquired by SHOP V Fund
in connection with a cashless exercise of the Warrant pursuant to Section 2(e)
of the Warrant, it is expected that the Exchange Shares issued to SHOP V Fund
pursuant to this Agreement in exchange for such SHOP V Fund Non-Voting Warrant
Shares may be sold by SHOP V Fund without registration under the federal
securities laws, since SHOP V Fund has held the Warrant for the minimum holding
period for restricted securities under SEC Rule 144(d) and such SHOP V Fund
Non-Voting Warrant Shares will be deemed to have been acquired by SHOP V Fund at
the same time as it acquired the Warrant, provided that such treatment of such
SHOP V Fund Non-Voting Warrant Shares is proper under SEC Rule 144 and any
related interpretive positions of the SEC, each as in effect at the time of such
exercise.  The Company shall cooperate with SHOP V Fund to effect any transfer
of the Exchange Shares by SHOP V Fund and to facilitate the timely preparation
and delivery of certificates, if any, representing shares of Voting Common Stock
to be delivered to any transferee of SHOP V Fund, which certificates, if any,
shall be free, to the extent permitted under law, of all restrictive legends,
and to enable such shares of Voting Common Stock to be in such denominations and
registered in such names as SHOP V Fund may reasonably request.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE V
 
TERMINATION OF LETTER AGREEMENT CONCERNING BANK HOLDING COMPANY ACT ISSUES
 
Reference is made to the Letter Agreement Concerning Bank Holding Company Act
Issues, dated as of July 19, 2010, by and between the Company and SHOP V Fund
(the “BHCA Agreement”).  The Company and SHOP V Fund agree that, upon execution
of this Agreement, the BHCA Agreement shall thereupon be deemed terminated and
no longer in effect.
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.1 Notices.  All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party:
 
(a)           if to the Company, to:
 
First PacTrust Bancorp, Inc.
18500 Von Karman Avenue, Suite 1100
Irvine, CA 92612
Attention: Steven A. Sugarman
Chief Executive Officer
Facsimile: (949) 336-2431


(b)           if to SHOP V Fund, to:
 
TCW Shared Opportunity Fund V, L.P.
c/o Crescent Capital Group LP
11100 Santa Monica Blvd., Suite 2000
Los Angeles, California  90025
Attention:  General Counsel
Facsimile: (310) 235-5967


and


TCW Shared Opportunity Fund V, L.P.
c/o TCW Asset Management Company
865 S. Figueroa St., Ste. 1800
Los Angeles, California  90017
Attention:  General Counsel
Facsimile: (213) 244-0645




Section 6.2 Further Assurances.  Each party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.
 

 
 

--------------------------------------------------------------------------------

 

Section 6.3 Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and SHOP V Fund. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.
 
Section 6.4 Fees and Expenses.  Each party hereto shall pay all of its own fees
and expenses (including attorneys’ fees) incurred in connection with this
Agreement and the transactions contemplated hereby.
 
Section 6.5 Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that neither party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the other party hereto.
 
Section 6.6 Governing Law.  This Agreement shall be governed and construed in
accordance with the internal laws of the State of Maryland applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles.
 
Section 6.7 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 6.8 Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their affiliates with respect to the subject matter
of this Agreement.
 
Section 6.9 Effect of Headings.  The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.
 
Section 6.10 Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.
 
Section 6.11 Counterparts; Third Party Beneficiaries.  This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures were upon the same instrument. No provision of this
Agreement shall confer upon any person other than the parties hereto any rights
or remedies hereunder.
 
Section 6.12 Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
 
[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed by their
respective authorized representatives as of the day and year first above
written.
 

 
FIRST PACTRUST BANCORP, INC.
             
By:
  /s/ Steven A. Sugarman    
Name:
 
Steven A. Sugarman
   
Title:
 
Chief Executive Officer
             
TCW SHARED OPPORTUNITY FUND V, L.P.
             
By:
 
Crescent Capital Group LP, its sub-adviser
           

 

 
By:
  /s/ Jason A. Breaux  
Name:
  Jason A. Breaux  
Title:
  Managing Director          
By:
  /s/ Richard H. Stevenson  
Name:
  Richard H. Stevenson  
Title:
  Senior Vice President        

 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
REQUEST FOR EXCHANGE


Pursuant to the Exchange Agreement, dated as of May 29, 2013 (the “Exchange
Agreement”), by and between First PacTrust Bancorp, Inc., a Maryland
corporation, and TCW Shared Opportunity Fund V, L.P. (“SHOP V Fund”), SHOP V
Fund hereby requests that __________ SHOP V Fund Non-Voting Shares (the
“Surrendered Shares”) be exchanged on a share-for-share basis for the same
number of Exchange Shares.  Capitalized terms used but not defined herein have
the meanings given to them in the Exchange Agreement.
 
SHOP V Fund represents and warrants to the Company that SHOP V Fund has good and
legal title to the Surrendered Shares, free and clear of any and all liens,
claims, security interests, charges or other encumbrances, and that the
Surrendered Shares have not been pledged or otherwise transferred or
hypothecated by SHOP V Fund and SHOP V Fund has the authority to effect the
exchange of the Surrendered Shares in accordance with the terms of the Exchange
Agreement and this Request for Exchange.
 

 
TCW SHARED OPPORTUNITY FUND V, L.P.
              By:
Crescent Capital Group LP, its sub-adviser
           
Date:  ____________
By:
______________    
Name:
     
Title:
           
Date:  ____________
By:
_______________    
Name:
     
Title:
           



